             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 1 of 15




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   pcambria@lglaw.com
     Erin E. McCampbell (NY 4480166, admitted pro hac vice)
 3   emccampbell@lglaw.com
 4   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite 120
 5   Buffalo, New York 14202
     Telephone: (716) 849-1333
 6
     Facsimile: (716) 855-1580
 7
     Attorneys for Defendant Michael Lacey
 8
 9   Thomas H. Bienert, Jr. (Cal. Bar No. 135311, admitted pro hac vice)
     tbienert@bmkattorneys.com
10   Whitney Z. Bernstein (Cal. Bar No. 304917, admitted pro hac vice)
     wbernstein@bmkattorneys.com
11
     BIENERT, MILLER & KATZMAN, PLC
12   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
13   Telephone: (949) 369-3700
14   Facsimile: (949) 369-3701

15   Attorneys for Defendant James Larkin
16                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ARIZONA
17

18
     United States of America,                   NO. CR-18-00422-PHX-SPL (BSB)
19
                         Plaintiff,              DEFENDANTS LACEY’S AND
20   vs.                                         LARKIN’S OPPOSITION TO
21                                               GOVERNMENT’S MOTION FOR
     Michael Lacey, et al.,                      ACCESS TO THE JOINT
22                                               REPRESENTATION AND JOINT
                       Defendants.               DEFENSE AGREEMENTS (DOC. 354)
23

24                                               (Oral argument requested)

25          On October 26, 2018, the government filed its Motion for Access to the Joint

26   Representation and Joint Defense Agreements Previously Submitted by Defendants Michael

27   Lacey and James Larkin for In Camera Review (“Motion for Access”). (See Doc. 354.)

28
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 2 of 15




 1   Defendants Michael Lacey and James Larkin submit the instant memorandum of law in
 2   opposition to the Motion for Access. As set forth in greater detail below, this Court should deny
 3   the Motion because the government has waived the opportunity to bring this Motion. More
 4   importantly, this Court should deny the Motion on the papers because the Motion is disruptive
 5   to the fair, orderly, and efficient litigation of this complex criminal action. Finally, this Court
 6   should deny the Motion because the documents the government seeks are privileged and there
 7   has been no waiver of privilege.
 8                                              BACKGROUND
 9          Recently, this Court issued orders denying two of the government’s motions. (See Docs.
10   345, 338.) Both denials were supported, in part, by this Court’s consideration of certain
11   documents defendants submitted in camera on notice to the government well in advance of this
12   Court’s October 5, 2018 hearing. (See id.) Now, many months after the documents were
13   submitted in camera but after its failed motion to disqualify counsel, the government filed its
14   Motion for Access, in which it seeks access for the first time to those in camera submissions for
15   the purpose of litigating its unsuccessful motions a second time. The government had ample
16   opportunity to challenge the in camera submission, but did not do so. Instead, the government
17   made the strategic choice to challenge the relevance of those documents to resolution of its
18   motions. The record demonstrates that the Motion for Access is nothing more than an
19   unwarranted attempt at a “do-over.”
20
     I.     The government did not challenge defendants’ submission of in camera exhibits
21          during the litigation of its motions.
22          On April 24, 2018, the government moved to disqualify the law firm of Davis Wright
23   Tremaine LLP (“DWT”) from representing any of the defendants named in the superseding
24   indictment and the law firm of Henze Cook Murphy PLLC (“HCM”) from representing
25   defendant Lacey in this prosecution (“Motion to Disqualify”). (See Doc. 118.)
26          On June 6, 2018, defendants Larkin and Lacey filed their Opposition to the Motion to
27   Disqualify (“Defendants’ Opposition”). (See Doc. 180.) In support, defendants submitted a
28                                                   2
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 3 of 15




 1   declaration from James C. Grant, an attorney with DWT, under seal for in camera review with
 2   certain documents attached as exhibits (“Grant Declaration”). The exhibits to the Grant
 3   Declaration included three joint representation agreements: (1) an engagement letter advising
 4   Carl Ferrer, Lacey and Larkin on the parameters of DWT’s joint representation and providing
 5   for consent to such representation, which was executed by all three individuals (Grant Decl. Ex.
 6   A); (2) a Common Interest and Litigation Management Agreement (“CI/LM Agreement”)
 7   (Grant Decl. Ex. B); and (3) a Joint Defense Agreement (“JDA”) (Grant Decl. Ex. C)
 8   (collectively, the “In Camera Exhibits”).1
 9          Defendants submitted the In Camera Exhibits to this Court because the government was
10   attempting to interfere with their Sixth Amendment right to counsel of choice by seeking
11   disqualification of DWT without understanding or presenting to this Court the true nature of the
12   relationships among counsel and the parties (both individually and as to their corporate entities).
13   Those documents squarely refuted the government’s conflict claims. To preserve the privileged
14   nature of the documents, defendants submitted them under seal for in camera review and in
15   public filings referred only generally to the topics discussed in the In Camera Exhibits. (See,
16   e.g., Defs.’ Opp’n at 6 (“Because the agreements about DWT’s representation are privileged,
17   they are provided in camera . . . and are described here only generally.”).)
18          On June 13, 2018, the government filed three reply briefs in support of their Motion to
19   Disqualify. (See Docs. 192, 193, 194.) One of the briefs said nothing about the In Camera
20   Exhibits. (See Doc. 192.) Another brief disputed the relevance of the In Camera Exhibits to the
21   issues pending before the Court, but made no request for access to those documents. (See Doc.
22   194.) In the third brief (its reply on the motion to disqualify DWT) the government focused its
23

24   1
             Additionally, defendants submitted correspondence that contained quotes from the
     joint representation agreements as part of its in camera submission (see Grant Decl. Exs.
25   D-I); however, the government’s Motion for Access does not seek access to those
26   privileged documents (Doc. 354 at 2). Consequently, the instant opposition is limited to
     the government’s request for access to the joint representation agreements (Grant Decl.
27   Exs. A-C), even though all of those exhibits are privileged.
28                                                   3
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 4 of 15




 1   argument on a declaration from Ferrer (see Doc. 193 at 4-9; see also Doc. 193-9) and said in
 2   passing that Ferrer’s summary of the CI/LM Agreement “suggests it isn’t covered by the
 3   attorney-client privilege,” and “[i]f the Court agrees, it should order the defendants to provide a
 4   copy to the government.” (Doc. 193 at 7.) This was the only allusion the government made
 5   regarding accessing the In Camera Exhibits. The government never moved for disclosure of the
 6   In Camera Exhibits or otherwise request that they be provided in this brief or any other
 7   submission to this Court.
 8          On June 28, 2018, defendant Lacey filed a Motion for Disclosure of Documents
 9   Related to Carl Ferrer’s Waiver of Privilege as Material to Disqualification, seeking
10   discovery to challenge the Motion to Disqualify. (See Doc. 202.)
11          On June 14, 2018, the government filed its Motion to Resolve Attorney-Client Privilege
12   Issues in which it sought an order allowing it to review privileged communications because,
13   according to the government, Ferrer waived privileges (“Motion to Resolve Privilege Issues”).
14   (See Doc. 195.) In their opposition, defendants discussed the In Camera Exhibits explaining
15   that, under the parties’ agreements, Ferrer could not unilaterally waive privilege. (Doc. 235 at
16   7-9, 17-18.) Defendants reiterated that those documents had been submitted in camera because
17   they were privileged. (Id. at n.9.) In its August 17, 2018 reply, the government acknowledged
18   that the joint representation agreements had been filed in camera (see Doc. 269 at 7 (“The
19   government cannot speak directly to what the written agreements say, because Defendants have
20   filed all such agreements in camera.”); see also id. at 2), but again did not seek disclosure of the
21   documents.
22          On October 5, 2018, the parties appeared for the hearing on the Motions to Disqualify
23   and to Resolve Privilege Issues, in addition to other motions. At the hearing, the government
24   made no application for access to the In Camera Exhibits, even though it was clear that the Court
25   had reviewed them and would likely consider them in resolving the Motions. (See 10/5/18 Tr.,
26   Docs. 347, 348.) Instead, the government made arguments about why it contended that the joint
27   representation agreements did not refute their motions. (See Doc. 347 at 14-16; Doc. 348 at 74-
28                                                    4
              Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 5 of 15




 1   75.) Further, this Court expressly warned the government that it had the opportunity to bring
 2   any additional issues to the Court’s attention prior to taking the Motion to Disqualify under
 3   consideration. (Doc. 347 at 21 (“This is your last chance, as it relates to [the Motion to
 4   Disqualify]).”) Once again, the government made no request for access to the In Camera
 5   Exhibits. (See Docs. 347, 348.)
 6   II.    This Court issues two orders rejecting the government’s motions.
 7          On October 12, 2018, this Court issued an Order denying the Motion to Disqualify. (See
 8   Doc. 338.) This Court held that “the express terms of the JRA and JDA are fatal to the
 9   Government’s argument for disqualification” because the agreements contained a waiver of
10   future conflicts and Ferrer executed them upon advice of counsel. (Id. at 7 (footnote omitted).)
11   This Court acknowledged that “it may be difficult for the Government to understand what it
12   cannot see,” nonetheless, this Court ruled that the terms of the joint representation agreements
13   must be enforced and those terms rendered the Motion to Disqualify infirm. (Id. at 9.) The
14   Court noted – as the record amply reflected – that “the Government does not dispute the
15   existence or validity of either agreement.” (Id. at 7 n.8.)
16          On October 18, 2018, this Court issued an Order denying the Motion to Resolve Privilege
17   Issues. (Doc. 345.) Again, the joint representation agreements were relevant to the Court’s
18   analysis. (See id. at 3-4.) In denying the motion, this Court explained that the “plain text of the
19   JDA states that the materials shared between the parties to the JDA are to be protected from
20   disclosure unless the disclosing party first obtains the written consent of all parties,” which Ferrer
21   had not done. (Id. at 4.) Similarly, Ferrer was bound to uphold the terms of the CI/LM
22   Agreement. (Id. at 4 n.3.) Again, the Court recognized that the government made no effort to
23   dispute the validity of the joint representation agreements, which were submitted to this Court
24   for in camera review only. (Id.)
25   III.   The government seeks a second opportunity to litigate the Motions.
26          In the Motion for Access, the government claims that it needs access to the In Camera
27   Exhibits to “meaningfully assess” this Court’s Orders. (Doc. 354 at 10.) The government faults
28                                                     5
              Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 6 of 15




 1   defendants for submitting the joint representation agreements for in camera review without
 2   “showing that the attorney-client privilege applies.” (Id. at 3.) The government argues that the
 3   agreements are “highly relevant and material” to resolution of its Motions (id. at 4-8); yet, as
 4   discussed below, offers no explanation or excuse for why it did not seek access to these “highly
 5   relevant and material” documents prior to the October 5, 2018 hearing or before the Court ruled
 6   on the Motions. Finally, the government claims that the documents should be disclosed because
 7   defendants’ submissions constitute a waiver of privilege. (Id. at 8-10.)
 8                                              ARGUMENT
 9          There is no merit to the government’s claims. First, the government waived the
10   opportunity to bring the Motion for Access. Second, this Court should deny the Motion on the
11   papers because it is an affront to the orderly, fair, and efficient resolution of this action. Finally,
12   the In Camera Exhibits are privileged, and compelled disclosure of them would constitute an
13   unwarranted intrusion into the defendants’ privilege rights, strategies, and defenses.
14   I.     The government has waived the ability to seek access to the In Camera Exhibits.
15          The government failed to take any steps to obtain access to the In Camera Exhibits in the
16   months prior to the hearing on the Motions, or at any time before this Court issued its Orders,
17   even though the government had ample opportunity to bring such a challenge. Now, months
18   later, and after this Court heard argument and issued its Orders, the government has finally
19   determined that it wants access to those documents. However, the time to challenge defendants’
20   in camera submission was months ago when it occurred, not now. For this reason alone, this
21   Court should deny the Motion for Access.
22          It is well-settled that the government, like any litigant, can waive an argument by failing
23   to properly present it. See United States v. Hoffman, 2015 WL 5604419, at *2-4 (E.D. Cal. Sept.
24   23, 2015) (granting motion to dismiss because the government waived its arguments against
25   dismissal by failing to submit a timely brief in opposition to the defendants’ motion); see also
26   United States v. Nunez, 223 F.3d 956, 958 (9th Cir. 2000) (“As a general matter, the
27   government may waive certain defenses by not raising them in a timely manner.”); United
28                                                     6
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 7 of 15




 1   States v. Doe, 53 F.3d 1081, 1082-83 (9th Cir. 1995) (ruling that the government’s failure to
 2   raise the issue of defendant’s waiver as a barrier to reversal of his conviction, when the
 3   government instead argued for affirmance of the conviction on the merits in its briefs and during
 4   oral argument, constituted waiver of the government’s argument).
 5          A party fails to properly present an argument when the party presents the argument for
 6   the first time during the hearing on a motion, when it could have been presented in pre-hearing
 7   submissions. See Hoffman, 2015 WL 5604419, at *2-4 (granting dismissal of indictment and
 8   declining to allow the government to present its opposition to the defendant’s motion to dismiss
 9   for the first time at oral argument on the motion when the government failed to submit any
10   written opposition prior to argument because that failure constituted waiver of the argument).
11   Further, a party fails to properly present an argument when the party’s “argument” is nothing
12   more than a stray comment in a brief, rather than an argument point developed and supported by
13   relevant authority. See United States v. Murguia-Rodriguez, 815 F.3d 566, 572-73 (9th Cir.
14   2016) (recognizing that the government waives its harmless-error argument “even when the
15   government ‘mentions’ that harmless error applies in its brief but fails to advance a
16   developed theory about how the errors were harmless”).
17          This Court should not entertain the Motion for Access at this late date. The government
18   was on notice as to the importance of the In Camera Exhibits when defendants submitted them
19   as part of their opposition to the Motion to Disqualify and urged this Court to deny the Motion
20   on the basis of those documents. That submission occurred four months prior to the October 5,
21   2018 hearing. Then, defendants emphasized the documents a second time in their opposition to
22   the Motion to Resolve Privilege Issues, again asserting that those documents provided a basis
23   for denial of the Motion. (See Doc. 235.) There can be no legitimate claim that the government
24   was unaware of the importance of those documents to this Court’s resolution of the motions.
25   Indeed, this Court recognized that the government was aware of the joint representation
26   agreements submitted in camera and that the government had not disputed their validity. (See
27   Doc. 338 at 7 n.8; Doc. 345 at 4 n.3.)
28                                                  7
              Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 8 of 15




 1          The government had ample opportunity to raise any evidentiary or discovery issues prior
 2   to this Court’s October 5, 2018 hearing on the motions. In the four months that passed from
 3   defendants’ submission of the In Camera Exhibits to the October 5, 2018 hearing, the
 4   government filed no such motions. In contrast, Defendants filed two motions seeking disclosures
 5   and discovery prior to the October 5, 2018 hearing (see Docs. 202, 235), which the government
 6   opposed (see Docs. 216, 269). When defendants believed discovery was necessary to fully
 7   oppose the Motions, defendants took steps to gain access. In contrast, the government did
 8   nothing to seek access to the In Camera Exhibits, which the government now claims are “highly
 9   relevant and material” to the re-litigation of its own motions.
10          Under these circumstances, the government has waived any bases to bring the Motion
11   for Access. See Hoffman, 2015 WL 5604419, at *2-4; see also United States v. Grandberry,
12   730 F.3d 968, 980 n.10 (9th Cir. 2013) (recognizing that “the district court would almost
13   certainly have had the discretion to refuse to entertain an issue first raised after the briefing
14   and hearing on the motion to suppress”); United States v. Smith, 506 F. App’x 600, 602 (9th
15   Cir. 2013) (recognizing that the district court’s refusal to entertain an argument raised by the
16   government for the first time in its objections to a magistrate’s report and recommendation was
17   an appropriate exercise of discretion). The government had notice and ample opportunity to
18   develop the record prior to the October 5, 2018 hearing on the Motions with respect to any
19   evidentiary issues, and it should not get a do-over.
20          The government’s Motion for Access also cannot be founded on its stray mention of the
21   CI/LM Agreement in the scores of pages of prior briefing on the Disqualification Motion and
22   the Motion to Resolve Privilege Issues. (E.g., Doc. 193 at 7 (suggesting the CI/LM Agreement
23   might be disclosed “[i]f the Court agrees” that “it isn’t covered by the attorney-client privilege”).)
24   As the Ninth Circuit has explained, waiver occurs even when the government “mentions” an
25   argument in passing but does not make an explicit request or develop and explain an argument.
26   See Murguia-Rodriguez, 815 F.3d at 572-73 (explaining that “mention[ing]” an argument is
27   insufficient to be considered presenting the argument to a court). Here, the government’s
28                                                     8
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 9 of 15




 1   isolated comment in a reply brief does not constitute proper presentation of an argument for this
 2   Court’s consideration. See id.
 3          Critically, in this case, the party that failed to properly present an argument to this Court
 4   is the federal government, which is to be held to a higher standard than any other litigant. See
 5   Hoffman, 2015 WL 5604419, at *2-4 (dismissing indictment because the government waived
 6   its right to oppose dismissal and noting that one of the reasons the court found waiver appropriate
 7   was that “the failure here was on behalf of the federal government, which the Court holds to a
 8   higher standard than the usual litigant”); see also Smith, 506 F. App’x at 602 n.3 (“[T]he party
 9   who failed to raise arguments in a timely fashion is not a party to whom we feel especially
10   compelled to grant the benefit of the doubt—someone who like a pro se petitioner is bereft of
11   legal guidance and litigation experience. Rather, it is the federal government.”).
12          Finally, the government has not offered any excuse or any showing of good cause for its
13   failure to file the Motion for Access before now. The ability to move for access to the In Camera
14   Exhibits was “available to the government throughout the entirety of the proceedings”; the
15   government simply elected not to pursue that issue. See Smith, 506 F. App’x at 602 n.3. The
16   government should not get a free pass on its litigation choices.
17          For all these reasons, defendants respectfully request that this Court deny the Motion for
18   Access because the issues presented therein have been waived by the government.
19
     II.    This Court should reject the government’s attempt to re-litigate unsuccessful
20          motions as an affront to the orderly, fair, and efficient litigation of criminal cases.
21          The Motion for Access is little more than an attempt to re-litigate two resolved motions
22   a second time. This Court should reject this litigation approach because allowing do-overs and
23   second bites (advancing no proper grounds for reconsideration) disrupts the orderly, fair, and
24   efficient litigation of this complex criminal action.
25          At considerable expense, counsel for defendants filed oppositions to the Motions to
26   Disqualify and to Resolve Privilege Issues, went through multiple rounds of briefing, and
27   prepared for and traveled to Arizona to appear at the October 5, 2018 hearing. Now the
28                                                    9
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 10 of 15




 1   government seeks to reopen what has been decided, requiring defendants to expend more time
 2   and resources to address a motion the government chose not to raise before. As a matter of
 3   fundamental fairness, defendants should not be forced to bear extra costs simply because the
 4   government is displeased with the results of its litigation strategy. This is particularly so because
 5   the government has engaged in extensive seizures of defendants’ assets and attorney retainers,
 6   and has otherwise pursued a tack of multiplying proceedings and motions (such as the Motion
 7   for Disqualification and the Motion to Resolve Privilege Issues), to bleed defendants of resources
 8   and deprive them of the ability to defend the charges in this action. Having to address the Motion
 9   for Access forces defendants to stretch an already tenuously thin defense budget even further.
10          As a matter of its inherent authority to oversee orderly, fair, and efficient litigation of
11   criminal actions, this Court should deny the Motion for Access as improper and untimely
12   because it could have and should have been brought prior to the October 5, 2018 hearing. See
13   Dietz v. Bouldin, 579 U.S. ___, 136 S.Ct. 1885, 1892 (2016) (“[D]istrict courts have
14   the inherent authority to manage their dockets and courtrooms with a view toward
15   the efficient and expedient resolution of cases.”); United States v. W.R. Grace, 526 F.3d 499,
16   509 (9th Cir. 2008) (recognizing “[a]ll federal courts are vested with inherent powers
17   enabling them to manage their cases and courtrooms effectively and to ensure obedience
18   to their orders”). There could be no better exercise of inherent authority than to deny the
19   Motion for Access, which is imposing needless additional costs on defendants, causing
20   avoidable delay on the finality of the resolution of the government’s attempt to deprive
21   defendants of their Sixth Amendment rights to counsel of choice, and interfering with a
22   prompt resolution of this complex action on its merits by bogging down the parties and the
23   Court with side litigation about litigation.
24          The stated purpose of the Motion for Access is for the government to obtain the In
25   Camera Exhibits to use them to “assess” the validity of the Orders, and then to move for
26   reconsideration. (See Doc. 354.) The Court reviewed, understood, and correctly applied the
27   joint representation agreements that are the In Camera Exhibits. The government’s eleventh-
28                                                    10
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 11 of 15




 1   hour motion to access the In Camera Exhibits, seeking to override attorney-client and work
 2   product privileges (again), cannot change the terms or import of the agreements. This is simply
 3   not one of the “rare circumstances” requisite for reconsideration. See Defenders of Wildlife v.
 4   Browner, 909 F. Supp. 1342, 1351-52 (D. Ariz. 1995) (denying reconsideration because the
 5   movant failed to present “rare circumstances” warranting revisiting an otherwise final decision).
 6   Even if the government could override privilege protections to access the agreements in an effort
 7   to argue against the Court’s interpretations, it is difficult to see how this could constitute
 8   “manifest error” or facts or legal authority that “could not have been brought to [the Court’s]
 9   attention earlier with reasonable diligence. See L.R. Civ. 7.2(g)(1).
10          Instead, the government would be moving for reconsideration to seek a second
11   opportunity to litigate its Motions on the grounds already argued and rejected by this Court,
12   which is impermissible. See United States v. Alva, 2017 WL 4856154, at *2 (D. Nev. October
13   25, 2017) (denying reconsideration and recognizing that “[g]ranting a motion to reconsider is an
14   ‘extraordinary remedy, to be used sparingly in the interests of finality and conversation of
15   judicial resources’” (quoting Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003))); United
16   States v. Cornejo, 2017 WL 4022412, at *1 (D.N.M. Sept. 11, 2017) (denying government’s
17   motion for reconsideration and explaining that “[a] motion to reconsider is not a second
18   chance for the losing party to make its strongest case[,] to revisit issues that have already
19   been addressed[,] or to dress up arguments that previously failed” (quotations omitted)).
20          For all these reasons, the Court should deny the Motion for Access on the papers.
21
     III.   This Court should deny the Motion for Access because the In Camera Exhibits are
22          privileged and should not be disclosed to any non-signatory.
23
            The In Camera Exhibits are privileged, there has been no waiver, and they should not be
24
     disclosed. The government is simply wrong in arguing otherwise.
25
            Courts have an obligation to protect criminal defendants from any “unjustified intrusion
26
     into the attorney-client relationship,” which includes protecting against disclosure of privileged
27

28                                                  11
            Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 12 of 15




 1   communications to the government. In re Grand Jury Witness, 695 F.2d 359, 362 (9th Cir.
 2   1982). The Ninth Circuit has explained that the following categories of documents, among
 3   others, are privileged and should not be disclosed to the government in a criminal prosecution:
 4   (1) any document reflecting “the client’s ultimate motive for litigation or for retention of an
 5   attorney”; (2) “[c]onfidential communications between attorney and client made in order to
 6   obtain legal assistance”; (3) “correspondence between attorney and client which reveals the
 7   client’s motivation for creation of the relationship or possible litigation strategy”; and (4)
 8   documents that “reveal the nature of services provided.” Id.
 9          Here, the joint representation agreements that are the In Camera Exhibits are privileged
10   because they contain the types of information the Ninth Circuit has recognized as privileged and
11   as to which disclosure to the government cannot be compelled. (See Grant Decl. Exs. A-C.)
12   Providing the In Camera Exhibits would violate the Ninth Circuit’s “clear and unambiguous”
13   dictate to courts to refrain from ordering disclosure of such documents to the government. In re
14   Horn, 976 F.2d 1314, 1317-18 (9th Cir. 1992) (concluding that a subpoena requesting that an
15   attorney “produce letters of consultation and retainer agreements describing the intended scope
16   of the attorney-client relationship . . . may reveal the client’s motivation for seeking legal
17   representation, the nature of the services provided or contemplated, strategies to be employed in
18   the event of litigation, and other confidential information” which “constitutes ‘an unjustified
19   intrusion into the attorney-client relationship’” (quoting In re Grand Jury Witness, 695 F.2d at
20   362)). Parties’ communications about their joint interests and common issues as part of their
21   decisions about their legal positions and retention of counsel are also plainly privileged. See
22   Hunydee v. United States, 355 F.2d 183, 184-85 (9th Cir. 1965) (reversing conviction and
23   recognizing that statements concerning “common issues” that were made “to facilitate
24   representation in possible subsequent proceedings” are privileged and should not be disclosed to
25   the government in a criminal prosecution); Eisenberg v. Gagnon, 766 F.2d 770, 787-88 (3d Cir.
26   1985) (“Communications to an attorney to establish a common defense strategy are privileged,”
27   including communications that are “part of an ongoing and joint effort to set up a common
28                                                  12
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 13 of 15




 1   defense strategy between a defendant and an attorney who was responsible for coordinating
 2   a common defense position.”).
 3          None of the government’s cases support interference with defendants’ privilege rights
 4   and Sixth Amendment rights. The government relies primarily on select civil cases, which do
 5   not address the fundamental constitutional rights at issue for a criminal defendant to disclose
 6   joint representation or defense agreements to the government. Compelling such disclosure in a
 7   criminal action implicates Sixth Amendment rights, fair trial rights, and “the integrity of the
 8   proceedings.” United States v. Stepney, 246 F. Supp. 2d 1069, 1078 (N.D. Cal. 2003)
 9   (conducting an in camera review of the joint defense agreements at issue “to avoid offering the
10   prosecution any hint of defense strategies,” which would violate a defendant’s constitutional
11   rights). Notably, in contrast to the few civil cases the government cites, courts uniformly accept
12   in camera submission of joint representation agreements in criminal actions. See United States
13   v. Friedman, 2018 WL 3456341, at *9 (recognizing that courts “frequently rely” on “ex parte or
14   in camera procedures . . . to protect privileges and defendants’ rights” and allowing an in camera
15   submission of “evidence of joint representation”); Stepney, 246 F. Supp. 2d at 1078 (conducting
16   in camera review of a joint defense agreement “to avoid offering the prosecution any hint of
17   defense strategies”); see also United States v. Caramadre, 892 F. Supp. 2d 397, 401 (D.R.I.
18   2012) (allowing in camera submission of clients’ written conflict waivers); United States v.
19   Wasson, 2008 WL 11451928, at *2-4 (D.N.M. Feb. 6, 2008) (denying government’s motion to
20   compel in camera submission of joint representation agreements).
21          Further, a defendant does not waive the privileged nature of materials by submitting them
22   for in camera review in connection with a motion and then discussing them generally in public
23   filings before the court. The purpose of an in camera submission is to “protect privileges and
24   defendants’ rights.” Friedman, 2018 WL 3456341, at *9 (explaining that the in camera
25   submission of a joint representation agreement and a client file in connection with a conflict
26   motion did not alter the privileged status of those documents). Here, defendants’ submission of
27   the In Camera Exhibits to this Court and the brief and general reference to those agreements in
28                                                  13
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 14 of 15




 1   public submissions does not constitute a privilege waiver.2 Defendants submitted the joint
 2   representation agreements in camera to preserve privileges and did not discuss or disclose the
 3   specific terms of those agreements.
 4                                               CONCLUSION
 5          For the foregoing reasons, defendants respectfully request that the Court deny the
 6   Government’s Motion.
 7

 8
            RESPECTFULLY SUBMITTED this 10th day of December, 2018,
 9

10                                         /s/     Paul J. Cambria, Jr.
11                                                 LIPSITZ GREEN SCIME CAMBRIA LLP
                                                   Attorneys for Defendant Michael Lacey
12

13                                         /s/     Thomas Henry Bienert, Jr.
                                                   BIENERT MILLER & KATZMAN PLC
14
                                                   Attorneys for Defendant James Larkin
15

16

17

18

19

20

21

22

23

24

25   2
             Further, even when a party asserts that a joint defense agreement is material to the court’s
26   resolution of a motion, courts must be careful to protect against “improper disclosure of the terms
     of the joint defense agreement” to non-signatories. Waller v. Fin. Corp. of Am., 828 F.2d 579,
27   583-84 (9th Cir. 1987).
28                                                   14
             Case 2:18-cr-00422-SPL Document 408 Filed 12/10/18 Page 15 of 15




 1
     On December 10, 2018, a PDF version
 2   of this document was filed with
 3   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 4
     Of a Notice of Electronic Filing to the
 5   Following CM/ECF registrants:
 6
     Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
 8   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
 9
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
10   Patrick Reid, Patrick.Reid@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
11
     Amanda Wick, Amanda.Wick@usdoj.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             15
